06/09/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 20-0582


                                      DA 20-0582
                                   _________________

WILKINSON, LLC and JACK COUCH,

             Plaintiffs and Appellants,
      v.
                                                                   ORDER
SCOTT and CINDY ERLER, LLP, SCOTT
ERLER, individually, and DOES 1-10,

             Defendants and Appellees.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Ray J. Dayton, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                     Jim Rice
                                                                        Justice, Montana Supreme Court
                                                                                   June 9 2021